MEMORANDUM DECISION
FARLEY, Associate Judge:
On August 13, 1991, appellant filed a Notice of Appeal and a motion seeking suspension of the Court’s rules and a summary reversal of the June 25, 1991, decision of the Board of Veterans’ Appeals (Board or BVA) because the Board refused to follow precedent established by this Court in Fugere v. Derwinski, 1 Vet.App. 103 (1990), appeal filed (Fed.Cir. Apr. 4, 1991). On September 16, 1991, the Secretary of Veterans Affairs filed a response in opposition to appellant’s motion for suspension of the Court’s rules and summary reversal.
In Tobler v. Derwinski, 2 Vet.App. 8 (1991), we held that this Court has the authority and the responsibility to provide the definitive interpretation of relevant legislation and that the Board is bound to consider and, if applicable, follow decisions of the Court from the date they are issued, unless and until they are overturned by this Court en banc, the United States Court of Appeals for the Federal Circuit, or the Supreme Court. The Court held that the refusal to consider the applicability of a controlling precedent of a Court decision constitutes error as a matter of law. Id. at 14.
Accordingly, the June 25, 1991, decision of the BVA is REVERSED and, pursuant to 38 U.S.C. § 7252(a) (formerly § 4052(a)), the matter is REMANDED. The Board is directed to consider and follow as appropriate the precedential decisions of this Court in the readjudication of appellant’s claim.